Citation Nr: 0424567	
Decision Date: 09/07/04    Archive Date: 09/15/04

DOCKET NO.  01-09 102	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to waiver of recovery of an overpayment of 
pension benefits in the calculated amount of $24,800, to 
include the issue of whether the overpayment was properly 
created.


REPRESENTATION

Appellant represented by:	Fleet Reserve Association


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. Hudson, Counsel


INTRODUCTION

The veteran had active service from August 1943 to January 
1946.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a regional office (RO) decision of the 
Committee on Waivers and Compromises (COWC) dated in October 
2000, which denied waiver of recovery of an overpayment in 
the calculated amount of $24,800.  He failed to respond to an 
April 2003 acceptance of his compromise offer to pay a lump 
sum of $12,500 as full settlement of the debt.

For reasons expressed below, this appeal is being remanded to 
the RO via the Appeals Management Center (AMC) in Washington, 
DC.


REMAND

The overpayment at issue in this case was created in March 
2000, when the RO retroactively terminated the veteran's 
improved pension benefits effective in February 1996, on the 
basis that he had received excess countable income each year.  
The veteran was informed, in March 2000, that as a result, an 
overpayment in the amount of $24,800 had been created, which 
must be repaid.  In April 2000, the veteran disputed the 
debt, requested an audit of his account, and requested a 
waiver.  In response, the VA Debt Management Center (DMC) 
provided him with a brief paid and due audit, and informed 
him that waiver and dispute were two separate issues, and 
that his waiver request could not be considered until the 
dispute process was completed.  He was informed that he could 
not proceed with his waiver request unless he did not wish to 
pursue the dispute further.  

However, VA regulations provide that the veteran may pursue 
an informal dispute, a waiver request, and an appeal of the 
decision on the underlying debt simultaneously.  38 C.F.R. § 
3.911(c).  Moreover, the United States Court of Appeals for 
Veterans Claims (Court) has held that the issue of the 
validity of the debt is implicit in the issue of waiver, and, 
when challenged, must be decided, "in the waiver context," 
prior to the waiver issue itself.  Schaper v. Derwinski, 1 
Vet.App. 430, 437 (1991).  

Further, in his notice of disagreement received in November 
2000, the veteran expressed disagreement with both the denial 
of the waiver request and the proper creation of the debt.  
The veteran also requested an audit of his account in 
November 2000, and this correspondence contains a notation 
that the request was referred to DMC for reply.  There is no 
evidence in the file of DMC's response, if any, to this 
request, and, in December 2000, he again requested a 
financial accounting by VA, indicating he believed that the 
amount of the debt was incorrect.  

Thus, the issue of the proper creation of the debt, raised 
both implicitly and explicitly, must be fully developed by 
the RO before a final decision on the waiver issue can be 
made, but as part of that appeal.  

Although the Court has held that the notice and duty to 
assist provisions of the Veterans Claims Assistance Act of 
2000 (see 38 U.S.C.A. §§ 5103, 5103A) do not apply to waiver 
claims, the Court also observed that the statute pertaining 
to waiver claims contained its own notice provisions.  Barger 
v. Principi, 16 Vet.App. 132 (2002).  Thus, the veteran 
should still be provided notice of the information necessary 
to substantiate his claim, as well as assistance such as an 
audit.  See 38 U.S.C.A. § 5102 (West 2002).  

Accordingly, the appeal is REMANDED to the RO, via the AMC, 
for the following action:

1.  If the veteran was furnished an audit 
by the DMC in response to the November 
2000 and December 2000 requests, a copy of 
same should be obtained from the DMC and 
associated with the claims file.  

2.  If there is no record of such an 
audit, or the audit does not satisfy the 
following criteria, the RO should order an 
audit of the veteran's account which 
clearly shows the calculation of the 
overpayment, and is not simply a "paid 
and due" accounting.  The audit and 
accompanying letter should explain the 
creation of the entire amount of the 
overpayment, and inform the veteran of the 
information needed to substantiate his 
claim that the overpayment was not 
properly created.  

3.  After providing the veteran a 
reasonable period of time to respond, the 
RO should review the issue of whether the 
debt was properly created.  If the 
decision remains adverse to the veteran, 
he and his representative should be 
provided a supplemental statement of the 
case and afforded an opportunity to 
respond before the case is returned to the 
Board.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).


	                  
_________________________________________________
	MARJORIE A. AUER
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




